t c memo united_states tax_court tracey l topping petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry and hale e sheppard for petitioner travis t vance iii for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following deficiencies in petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number after concessions the issues for decision are whether petitioner conducts her equestrian and related activities as part of her design business whether these activities are for profit under sec_183 and if the activities are for profit whether the expenses associated with the equestrian activity are ordinary and necessary expenses under sec_162 we hold that petitioner conducts her equestrian and related activities as part of her design business petitioner’s design and equestrian activities are conducted for profit and the equestrian-related expenses associated with her activity are ordinary and necessary expenses findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in wellington florida at the time of filing the petition in petitioner wa sec_46 years old and in the middle of a bitter divorce she had no means of supporting herself petitioner held no job had no college degree and had not had 1petitioner concedes that she is not entitled to claim schedule c profit or loss from business_expenses amounting to dollar_figure and dollar_figure for her interior design activity in and respectively 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated any full-time employment for the past years her significant assets consisted of a 16-year-old horse and a debt-encumbered condo in wellington florida forced to make a living to support herself petitioner developed a plan to use her prominence in the equestrian world to build a business designing horse barns and homes her plan was to establish and maintain herself as a peer worthy of trust among the exceptionally wealthy families who participate in the upper realms of the equestrian circuit own multiple residences and use interior designers even though she had no written business plan she discussed her plan for her business venture with her certified_public_accountant jeffrey borofsky c p a borofsky she also discussed her plan with a longtime friend who had successfully started her own business petitioner did not conduct a formal market study nor did she prepare any cashflow projections in anticipation of starting her new business she did not have any experience in design other than taking a few design courses in college however petitioner possessed the artistic ability to draft structural designs freehand petitioner also was an experienced equestrian having ridden horses and competed on an amateur level since she wa sec_12 or years old in petitioner formed a limited_liability_company topping white design l l c topping white in florida the address of topping white is in west palm beach florida which is also petitioner’s place of residence petitioner uses her home_office to handle all financial aspects of her design business the assets of petitioner’s activities include horses a truck a trailer and an automobile petitioner uses the truck trailer and automobile for both the equestrian and design activities in may of petitioner hired deborah martin ms martin ms martin’s primary responsibilities include general administrative work such as preparing invoices dealing with clients collecting money ordering supplies scheduling contractors and entering information into a computer petitioner also relies upon trainers both to refer clients and improve her performance as a competitor moreover petitioner works with architects electricians plumbers furniture manufacturers and other experts in their trades in order to run the interior design aspect of her business every one of the trainers that petitioner has worked with has referred at least one design client to petitioner petitioner also engages c p a borofsky to handle her accounting matters petitioner’s business methodology consists of entering in and attending horse shows and making contacts with prospective clients at the shows potential clients develop from horse show contacts and then petitioner and ms martin meet with the potential client early on in her business petitioner tried to develop clients through her longtime experience playing golf when golf failed to produce any clients she dropped her golf club membership petitioner develops her equestrian contact clients for topping white while competing during the winter equestrian festival which takes place at the jockey club the jockey club is an elite private club which is not open to the general_public the jockey club consists of a large concentration of extraordinarily wealthy people most of the attendees in the jockey club own horses and all come to watch the equestrian competition on either side of the competing rings the jockey club has up to tables with six seats per table these tables are reserved at the beginning of the season during the period through the cost of a table reservation was dollar_figure for the 7-week season since then the price has climbed to dollar_figure petitioner originally owned a table at the jockey club but when the cost of a table increased she initially split the cost with one client and then later split the cost with two clients at the jockey club there is a rectangular tent situated between two competing rings--the denemethy ring where petitioner sometimes competes and the grand prix ring where petitioner frequently competes the rings contain large leaderboards that are visible throughout the jockey club the events are announced over the loudspeaker which can be heard throughout the jockey club when petitioner enters the grand prix ring during competition her name is flashed on the leaderboards and announced over the loudspeaker as the owner of the horse and once again as the rider she rides her horses in the grand prix ring where the amateur-owner classes are held the grand prix ring is a grass field where riders compete with jumps that can exceed to feet in height those who compete must finish within a prescribed period without any faults to be successful those who successfully complete the first round advance to the second round when petitioner advances to the second round upon entry into the ring her name is once again flashed on the leaderboards and called over the loudspeaker if she finishes in the ribbons class her name is displayed yet again on the leaderboards and announced over the loudspeaker win or lose petitioner returns to the jockey club among competitors and observers where conversations take place over the just-completed competition to continue to develop her design business petitioner believes she cannot rest on her reputation and disappear from the scene but she must continue her client development efforts on the equestrian circuit the membership requirements for the jockey club do not necessitate ownership of a horse or to be a competitor however petitioner believes that if she were to sell all of her horses or were to give up amateur riding both current and prospective clients would perceive that she had failed financially would not rely on her as a designer and thus not trust her with the keys to their homes and their barns petitioner also testified that she has to maintain the reputation she has cultivated as a skilled competitor in order to keep her existing relationships and to cultivate new ones we find petitioner’s testimony plausible in this regard petitioner does not advertise her interior design business through advertising media such as equestrian-related magazines web sites or newspapers in addition she does not display banners or sponsor any events through topping white petitioner intentionally rejects this type of advertising because the ethos of the jockey club and its members perceive that kind of generic advertising of a personal service business as tacky or gauche in addition petitioner does not want to convey the impression that she is desperate for or needs the work rather petitioner relies on her exposure and reputation as both a rider and owner and also her popularity among the members of the jockey club instead of actively seeking new clients petitioner adopts a more subtle approach to attracting prospective clients by making herself available at the jockey club during key times in order for prospective clients to find her in addition petitioner also relies on word of mouth and referrals by members of the jockey club the normal evolution of a design project involves a prospective client’s contacting petitioner at a horse show normally the monday after the horse show ms martin arranges a meeting between petitioner and the prospective client the meeting typically takes place at the design site with the potential client petitioner and ms martin in most meetings approximately half of the discussion is design-related to the actual project while the other half consists of discussion on equestrian-related subjects for each of her clients petitioner has designed at least one horse barn petitioner’s clients often very wealthy entrust her with the keys to their home even after the projects are completed petitioner uses her general knowledge of horses and specifically her knowledge of the idiosyncracies of each of her client’s horses to evolve her barn designs for example her knowledge of a horse’s particular injury or temperament leads her to design a barn with stalls tailored to each horse’s individual needs interior design of a client’s home often requires knowledge related to horses though generally most families do not want an equestrian theme of decoration in their homes the designing process requires petitioner to know the needs of the families who are essentially horse people some of the designs incorporate mudrooms and expanded storage for boots saddles and other equipment in addition in the interior design process petitioner has to consider bringing the outside lifestyle as coming to the inside by testing fabrics for durability cleaning ability and recovery relative to the client's everyday livability petitioner keeps records for her horse barn interior design activities all of the files relating to client development and design implementation are kept together by year petitioner maintains records that keep an inventory of expenses related to both interior design and equestrian-related activities initially petitioner used a manual accounting system but then upgraded to excel and then quickbooks petitioner uses quickbooks to keep records for both the equestrian and interior design activities on a consolidated basis petitioner does not keep records of training costs or costs associated exclusively with horse shows for the purposes of projecting a budget nor does she or c p a borofsky prepare monthly budgets or cashflow projections for either the interior design or equestrian activities according to petitioner that is because there is no way to predict what those costs will be from month to month and that the equestrian circuit is not her business but is part of her overall plan to develop her interior design clientele at trial petitioner produced documentary_evidence of a profit or loss statement prepared by c p a borofsky that tracked expenses for both her equestrian and interior design activities petitioner also invested in some horses with one of her clients petitioner and her client formed a partnership to make these investments the choice of horses to invest in was based on the recommendations of trainers at least one of whom was a world champion the horses petitioner invested in were sold at an overall tax gain because of the depreciation but the majority resulted in a substantial economic loss on petitioner’s investment petitioner filed her form_1040 u s individual income_tax returns under a married filing separate status for the taxable years and and single status for the taxable_year sec_2001 sec_2002 and c p a borofsky prepared petitioner’s form sec_1040 for the years through for the tax years through c p a borofsky filed separate schedules c profit or loss from business for the horse and design activities with petitioner’s tax returns starting in c p a borofsky combined the activities on one schedule c petitioner reported net losses from her horse activities and net_income from topping white as follows 3petitioner took depreciation_deductions for the horses during the tax years at issue but she did not sell most of them until after the close of those years petitioner did sell one horse named sonic in and reported taxable gain on the sale of dollar_figure petitioner did not realize an economic loss on the sale--in fact she broke even selling the horse for exactly what her purchase_price was tax_year net_loss of horse activity net_income of topping white dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number on a consolidated basis however petitioner’s overall business enjoyed a net profit of the first years of the business year gross_income cash expenses net_income dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number years at issue dollar_figure big_number big_number big_number big_number big_number big_number petitioner is a beneficiary of the daniel topping trust the trust from which she received taxable_income from through for the years in question that income consisted of dollar_figure for dollar_figure for and dollar_figure for for all of the other years the amount received from the trust was under dollar_figure on date respondent mailed to petitioner a notice_of_deficiency asserting deficiencies for the taxable years and the notice contained no determination regarding the relationship between the horse circuit and the horse barn interior design activities the first two adjustments shifted the gross_income which petitioner reported from her horse competition winnings and gain from the sale of one of her horses from her schedule c to other income further the notice disallowed all of petitioner’s schedule c horse-related expenses explaining it has been determined that the amounts claimed as schedule c horse racing expenses for the tax years ending and are not allowable as such since said activity is deemed to be an activity not engaged into for profit it has further been determined that said expenses are allowable as schedule a expenses subject_to the applicable adjusted_gross_income limitations accordingly your taxable_income is increased by the disallowed expenses adjustment amounts the notice also disallowed some of the expenses associated with petitioner's horse barn interior design activity explaining it has been determined that adjustments are warranted to correct your claimed schedule c expenses from your interior decorating activity for the tax years ending and the adjustments are a result of a disallowance of expenses the expenses have been disallowed because you have not established that these amounts were incurred or if incurred paid_by you during the taxable_year for ordinary and necessary business purposes or that these expenses were deductible under the provisions of the internal_revenue_code accordingly your taxable_income is increased by the adjustment amounts petitioner timely filed her petition with this court in her petition petitioner assigned error to respondent’s segregation of the equestrian and interior design activities and also for all other disallowed expenses related to her interior design and equestrian activities opinion sec_183 restricts taxpayers from deducting losses from an activity that is not engaged in for profit sec_183 an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs i burden_of_proof petitioner argues that under sec_7491 the burden_of_proof has shifted to respondent conversely respondent contends the burden has not shifted because petitioner was not cooperative within the meaning of sec_7491 and because petitioner failed to introduce credible_evidence necessary for the burden to shift it is unnecessary for us to address the parties’ disagreements and to determine whether the burden_of_proof has shifted because the outcome of this case is determined on the preponderance_of_the_evidence after trial and is unaffected by sec_7491 124_tc_95 citing 394_f3d_1030 8th cir affg tcmemo_2003_212 estate of stone v commissioner t c memo ii application of sec_183 before we address whether petitioner had the requisite profit_motive based on the facts and circumstances we first must address the threshold issue of whether petitioner’s equestrian and design undertakings constitute a single activity for purposes of deciding whether petitioner had the requisite profit_motive under sec_183 we believe in this case that the resolution of this issue skews all of the remaining issues in favor of the party who prevails petitioner’s arguments for profit_motive all revolve around the assumption that the undertakings constitute one activity while respondent’s arguments isolate the equestrian undertaking and its losses to argue that petitioner did not have the requisite profit_motive whether petitioner’s undertakings may be treated as one activity multiple undertakings of a taxpayer may be treated as one activity if the undertakings are sufficiently interconnected sec_1_183-1 income_tax regs the most important factors in making this determination are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings id the commissioner generally accepts the taxpayer’s characterization of two or more undertakings as one activity unless the characterization is artificial or unreasonable id we have considered these and other factors in determining whether the taxpayer's characterization is unreasonable the other factors so considered include a whether the undertakings are conducted at the same place b whether the undertakings were part of the taxpayer's efforts to find sources of revenue from his or her land c whether the undertakings were formed as separate activities d whether one undertaking benefited from the other e whether the taxpayer used one undertaking to advertise the other f the degree to which the undertakings shared management g the degree to which one caretaker oversaw the assets of both undertakings h whether the taxpayer used the same accountant for the undertakings and i the degree to which the undertakings shared books_and_records mitchell v commissioner tcmemo_2006_145 citing 94_tc_41 tobin v commissioner tcmemo_1999_328 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 scheidt v commissioner t c memo we find petitioner’s characterization of the equestrian and design undertakings as a single activity for purposes of sec_183 to be supported by the facts of this case a close organizational and economic relationship exists between the equestrian and design undertakings petitioner’s success as an equestrian competitor creates goodwill that benefits her design business see keanini v commissioner supra petitioner formed the equestrian and design undertakings as a single integrated business petitioner had been a competitor for most of her adult life and she transformed this sport experience into an avenue to establish goodwill as an interior designer of horse barns and second homes she had a plan for an integrated equestrian-based design business petitioner and her assistant manage and oversee both undertakings and their assets and also use the same books_and_records to track both undertakings further petitioner’s equestrian activities significantly benefit her design business and we find a significant business_purpose for the combination of these undertakings her prominence as a competitor has gained respect among her peers and causes them to seek her out when they are in need of a designer for their horse barns and recreational homes respondent faults petitioner for not advertising in a conventional sense such as putting up ads in equestrian magazines or banners at horse shows respondent argues that petitioner’s failure to specifically advertise the name of topping white through conventional media is indicative of the lack of an economic relationship between the two undertakings however petitioner testified and had witnesses corroborate that traditional advertising of a personal service business is not welcomed by the clientele petitioner sought thus petitioner made a business decision not to advertise conventionally the question is not whether a particular mode of doing business is wise but whether the taxpayer honestly believed the method employed would turn a profit for him in this case petitioner’s judgment has proven prophetic in 78_tc_642 affd without opinion 702_f2d_1205 d c cir we elucidated that the purpose of sec_183 is to allow deductions where the evidence indicates that the activity is actually engaged in for profit even though it might be argued that there is not a reasonable expectation of profit this is the proper legal standard under sec_183 id pincite further the evidence demonstrates that petitioner demonstrated good business judgment her equestrian contacts are responsible for more than percent of her client base and her overall business produced a sizable net profit for all of the years at issue therefore petitioner has not only demonstrated that she honestly believed that her mode of advertising would turn a profit but also has proven that it has been successful and that adopting respondent’s suggestion would probably have backfired respondent cites several cases where we held that the taxpayer’s activities could not be aggregated and argues that those cases are analogous to the facts in this situation in de mendoza v commissioner supra the court refused to aggregate the taxpayer’s farming polo activity and his real_estate law practice despite the taxpayer’s position that one reason he began playing polo was to meet clients for his law firm based on the evidence the court concluded that the farm was formed and operated as a separate business and the court was not convinced that the taxpayer began the polo activity to generate legal business or that the activity materially benefited the taxpayer’s law practice in wilkinson v commissioner tcmemo_1996_39 we held that a plastic surgeon’s horse ranch activities and his medical practice were not interrelated business activities despite the taxpayer’s claim that the publicity he derived from playing polo and hosting social gatherings helped him get patients for his cosmetic_surgery practice id in zdun v commissioner tcmemo_1998_296 affd without published opinion 229_f3d_1161 9th cir we held that a dentist’s organic apple orchard was not part of the same activity as his holistic dental practice even though the apples were sold to the dental practice’s patients at the office we do not find any of the cases respondent relies on to be analogous to petitioner’s situation none of the activities in those cases have the same level of integration and interdependence that petitioner’s equestrian and design activities did we are persuaded that petitioner’s equestrian activities are necessary to the success of her design business in the equestrian-related cases that respondent cites it is apparent that the recreational activities were an afterthought to the taxpayer’s primary business and were more of a social opportunity than an integrated part of a symbiotic business plan in both de mendoza and wilkinson the court found that the benefit of the ranching activities was incidental to the taxpayers’ law and medical practices respectively similarly in de mendoza we were not convinced that the taxpayer’s polo activity materially benefited his business in zdun v commissioner only to percent of the taxpayer dentist’s patients actually took the apples he offered even when he provided the apples to them for no cost here virtually all of petitioner’s clients are equestrian- related contacts who depend on her knowledge and expertise of horses in designing their barns and homes in addition the success of petitioner’s interior design business is far from incidental to her equestrian contacts the evidence shows rather that petitioner’s interior design business materially benefits from her equestrian-related activities which is consistent with the distinctions made between incidental and material benefit in de mendoza and wilkinson the evidence demonstrates that petitioner’s involvement in the equestrian world is the cornerstone of her cultivation of relationships with her clientele given the nature of petitioner’s clientele we find her testimony about the relationship between her equestrian- related activities and her design business to be credible and logical respondent argues that petitioner did not start riding horses for the purpose of promoting her interior design business citing the fact that petitioner had competed for sport since a young age we recognize that petitioner’s interest in horses and participation in competition preceded the formation of her equestrian-based design activity petitioner’s business plan as executed abruptly converted her preexisting hobby into part of an integrated business venture after her divorce respondent also relies on the existence of the l l c entitled topping white design to argue that petitioner’s design business was separate from her equestrian activities respondent argues that petitioner should be held to the form of her structure citing the fact that petitioner used the name of topping white in dealing with third parties however there is no basis to restrict petitioner’s overall activities to topping white petitioner deals with clients and is known in the equestrian world as tracy topping petitioner conducts both aspects of her business through topping white using the same assets computer_program and files the fact that petitioner is known on the basis of her name to her clients in the equestrian world does not somehow make her activities with her equestrian- related contacts separate from her design business which also bears her name we also are aware that for the years at issue c p a borofsky reported the activities on two separate schedules c positions taken by a taxpayer in a tax_return are treated as admissions and cannot be overcome without cogent proof that they are erroneous 121_tc_308 92_tc_312 based on the plethora of evidence that the two undertakings constitute a single activity we find that petitioner has overcome that position we find that a close organizational and economic relationship exists between the equestrian and the design undertakings accordingly we determine that for purposes of sec_183 the equestrian undertaking and the design operation constitute a single activity we need not consider whether petitioner engaged in the equestrian-based design business with the objective of making a profit because the combined activities were profitable in each of the years at issue 4petitioner argues that the presumption under sec_183 applies under sec_183 in the case of an activity consisting in major part of the breeding training showing or continued iii petitioner’s equestrian expenses are ordinary and necessary in carrying on the activities of topping white sec_162 of the internal_revenue_code allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business 503_us_79 citing sec_162 respondent argues that even if we determine that the equestrian and design undertakings constitute a single activity and that petitioner had a profit_motive petitioner failed to establish all the equestrian expenses were ordinary and necessary to be necessary an expense must be appropriate and helpful to the taxpayer’s business see welch v continued racing of horses if the gross_income derived from the activity exceeds the deductions for any of consecutive taxable years then the activity shall be presumed to be engaged in for profit unless the commissioner establishes to the contrary see bunney v commissioner tcmemo_2003_233 citing 72_tc_411 affd without published opinion 647_f2d_170 9th cir we find that petitioner's equestrian activities were secondary to her activities as a designer therefore this part of the presumption does not apply sec_183 presumes an activity is conducted for profit if the gross_income exceeds the attributable deductions for out of consecutive years the gross_income_test the presumption applies only after the third profit year mitchell v commissioner tcmemo_2006_145 citing sec_183 since we found that petitioner’s equestrian and design activities constitute a single undertaking the sec_183 presumption applies for the year sec_2001 and sec_2002 however we do not analyze the factors in terms of the presumption because we find that this case turns on the fact that the equestrian and design undertakings were an integrated business therefore we find the presumption to be unnecessary since the characterization of petitioner’s design undertaking and equestrian undertaking as a single activity carries the day helvering 290_us_111 83_tc_356 affd 777_f2d_662 11th cir to be ordinary the transaction giving rise to the expense must be of common or frequent occurrence in the type of business involved 308_us_488 even if it is determined that the expenses are ordinary and necessary they are deductible under sec_162 only to the extent that they are reasonable in amount 380_f2d_786 9th cir gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir respondent asserts that the expenses of petitioner’s equestrian activities are unreasonable and are not ordinary and necessary because they represent personal expenditures of petitioner see sec_262 respondent relies on 36_tc_879 to support his argument in that case the taxpayer a c p a sought to deduct the expenses for his boat upon which he flew a flag bearing the numerals he asserted that the flag provoked inquiries to which he would reply that he was a c p a and a lawyer experienced in tax law in disallowing the expenses of the boat the court held that the taxpayer failed to prove that the flag made his yacht expenditures necessary to his practice he failed to show exactly how and under what circumstances his boating activities produced a single client id pincite further the taxpayer failed to prove that it was ordinary for people in his profession to incur such expenses id while we are mindful that expenses for personal pursuits do not become deductible expenses simply because they afford contacts with possible future clients the situation in this case is entirely different from the facts in henry petitioner has proven that her equestrian activities are necessary to her success as an interior designer the unique nature of petitioner’s design business made it an ordinary_expense to partake in equestrian-related activities to achieve the peer acceptance to attract clients we have found that petitioner’s design and equestrian activity is part of an integrated business plan and that petitioner’s clientele is almost exclusively derived from her equestrian contacts petitioner also offered corroborating testimony that individuals in service businesses who use conventional advertising evoke a negative reaction from the people at the jockey club respondent’s arguments focus on petitioner’s means to an end but neglect the most important fact of all--petitioner’s plan worked her startup business was a success from the beginning and continues to be successful despite a slight loss in petitioner has credibly demonstrated that the measures she takes to build her client base are both ordinary and necessary the evidence does not establish and respondent has not argued convincingly that any particular expense was unnecessary or excessive obviously keeping and maintaining horses is expensive petitioner demonstrated that she has done what she can to keep costs down from choosing less expensive travel to sharing the cost of a table at the club respondent offers numerous ratios of the expenses associated with the equestrian activities to the profit from topping white petitioner does what is necessary to maintain her reputation in the equestrian world and we find that she does not do so in an extravagant manner the fact remains that petitioner’s design business depends heavily on her equestrian-related activities for its success we therefore find and hold that not only are petitioner’s equestrian expenses ordinary and necessary but that they are reasonable in amount conclusion petitioner’s equestrian and design activities constitute a single undertaking in addition the expenses associated with the equestrian-related activities are ordinary necessary and reasonable in amount to reflect the foregoing and concessions by petitioner decision will be entered under rule
